DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “a marginal region” (line 1 on second page of claim 1), “a second marginal region” (line 4 on second page of claim), and “the first marginal 
For the purpose of examination, the inner layer upper surface will be considered to comprise a first marginal region.
Claim 4 recites the limitation “the marginal region”. However, claim 1, from which claim 4 depends, recites the limitations “a marginal region” (line 1 on second page of claim 1), “a second marginal region” (line 4 on second page of claim), and “the first marginal region” (lines 6, 9 and 10 on second page of claim 1). Accordingly, the inconsistency in the claim language creates confusion and makes it unclear which marginal region is being referenced. 
For the purpose of examination, the first marginal region will be considered to be in the form of a partial racetrack design. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deflander et al. (US 5,531,325 A, hereinafter Deflander) in view of Dierl et al. (US 2004/0091183 A1, hereinafter Dierl) and Gehrke (US 5,783,266 A).
Regarding claim 1, Deflander teaches a resealable packaging structure for housing products wherein the entire packaging structure comprise a laminate comprising: 
an outer layer (5/11) and an inner layer (18) that are coextensive across substantially their entire areas (column 8 lines 7-11), each of the layers having an upper surface and a lower surface and wherein, other than in an unadhered tab portion (8-column 8 line 15) of the outer layer, the outer layer lower surface is adhered to the inner layer upper surface over substantially their entire surfaces (column 8 lines 7-9: “layer 18 is a continuous layer laminated to all of the inside of the pouch 5), the laminate further comprising a repeatedly openable and closeable flexible structure which comprises:
a permanently adhered portion (Fig. 3-portion of laminate after opening that remains adhered and includes both the outer layer and the inner layer) and a releasably adhered portion (Fig. 3-portions of laminate after opening that are separated and include only the outer layer and only the inner layer); 
a first opening in the laminate defined by an outer layer opening portion (7-column 8 lines 7-11) formed by a pre-cut or pre-formed line of weakness in the outer layer and a second opening (10) in the laminate defined by an inner layer opening portion (18’-column 4 line 57-column 5 line 8), wherein the outer layer opening portion is larger in area than the inner layer opening portion and extends beyond a periphery (14) of the inner layer opening portion, and wherein the outer layer opening portion comprises the tab portion; and
a non-detachable flap (7/18’) having a releasable perimeter that is resealable to the inner layer upper surface, the flap comprising the outer layer opening portion and 
wherein the inner layer upper surface comprises a first marginal region (Fig. 3-region of laminate after opening that includes only the inner layer) in the releasably adhered portion of the laminate and surrounding the second laminate opening, 
wherein the outer layer lower surface comprises a second marginal region (Fig. 3-portion of flap after opening that includes only the outer layer) in the releasably adhered portion of the laminate that defines the releasable perimeter, and 
wherein the first marginal region of the inner layer is releasably adhered to the second marginal region so that the flap may be repeatedly opened to allow access to the products housed within the resealable packaging structure by releasing the first and second marginal regions and repeatedly closed to prevent access to and exposure of the products by sealing the first and second marginal regions (column 2 line 20-column 5 line 31, column 6 line 47-column 8 line 15 and Fig. 3).
Deflander teaches that the laminate can include oriented polypropylene and polyethylene terephthalate but fails to specifically teach the outer layer including oriented polypropylene and the inner layer including polyethylene terephthalate. Dierl teaches an analogous laminate for use in forming a resealable packaging structure, wherein the laminate includes an outer layer and an inner layer. Dierl further teaches that it is known in the prior art to form the outer layer of oriented polypropylene or 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Deflander by forming the outer layer of oriented polypropylene and the inner layer of polyethylene terephthalate, as taught by Dierl, as they have been shown in the prior art to be known materials for forming a laminate and as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 
Deflander fails to specifically teach the pre-cut or pre-formed line of weakness in the outer layer being formed by laser scoring. Gehrke teaches a packaging structure including an easy-open feature formed by weakening an outer layer of the packaging structure and further teaches that it is known in the prior art to weaken the outer layer of the packaging structure by laser scoring (column 3 lines 1-8, column 3 lines 22-33 and FIG. 1).
Accordingly, it would have been obvious and well within the level of ordinary skill in the art at the time the invention was made to modify Deflander by forming the pre-cut or pre-formed line of weakness by laser scoring, as taught by Gehrke, as scoring or cutting a material via a laser to define a pre-cut or pre-formed line of weakness is well known in the prior art and thus, would have yielded obvious, predictable and expected results to one having ordinary skill in the art. 
Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Deflander in view of Dierl and Gehrke, as applied to claim 1 above, and further in view of Forman (US 4,679,693 A).
Regarding claims 2 and 3, Deflander as modified by Dierl and Gehrke teaches the resealable packaging structure of claim 1 above, wherein the portion of the laminate, after opening, that remains adhered and includes both the outer layer and the inner layer defines the permanently adhered portion of the laminate (Deflander: Fig. 3) and the portion of the laminate, after opening, that is separated and includes only the outer layer and only the inner layer defines the releasably adhered portion of the laminate (Deflander: Fig. 3) but fails to specifically teach the permanently adhered portion of the laminate comprising a permanent adhesive and the releasably adhered portion of the laminate comprising a pressure sensitive adhesive. 
Forman teaches an analogous resealable packaging structure comprising a laminate including an outer layer (62) and an inner layer (60), wherein each of the layers have an upper surface and a lower surface, wherein other than in an unadhered tab portion (64/65) of the outer layer, the outer layer lower surface is adhered to the inner layer upper surface, and wherein the resealable packaging structure further comprises a repeatedly openable and closeable flexible structure which comprises: a permanently adhered portion (FIG. 7, 8-around periphery/indicated by perforations and near center) and a releasably adhered portion (71); a first opening (67) defined by an outer layer opening portion and a second opening (74) defined by an inner layer opening portion (72, 76), wherein the outer layer opening portion is larger in area than the inner layer opening portion and extends beyond a periphery (76) of the 
Forman further teaches that it is known and desirable to configure the repeatedly openable and closeable flexible structure with both a permanently adhered portion and a releasably adhered portion, wherein the permanently adhered portion comprises a permanent adhesive and the releasably adhered portion comprises a pressure sensitive adhesive, in order to ensure that the packaging structure is resealable in the releasably adhered portion while also ensuring that portions of the laminate around the releasably adhered portion remain adhered during open to further ensure proper alignment of the 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Deflander by configuring the permanently adhered portion with a permanent adhesive and the releasably adhered portion with a pressure sensitive adhesive, as taught by Forman, in order to ensure that the packaging structure is resealable in the releasably adhered portion while also ensuring that portions of the laminate around the releasably adhered portion remain adhered during open to further ensure proper alignment of the flap over the second opening when resealing the packaging structure
Regarding claim 4, Deflander as modified by Dierl and Gehrke teaches the resealable packaging structure of claim 1 above, wherein the second marginal region is in the form of a partial racetrack (Deflander: Fig. 3) but fails to teach the first marginal region being in the form of a partial racetrack. However, Forman further teaches that it is known and desirable in the prior art to configure the inner layer with a u-shaped slit (76) that defines the first marginal region in the form of a partial racetrack (FIG. 8) and results in the inner layer opening portion (72) remaining attached along one side to the inner layer after opening so as to keep the flap aligned over the second opening for quick and efficient reclosing (column 3 lines 43-48).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention as made to modify Deflander by configuring the first marginal in the form of a partial racetrack design, as taught by Forman, in order to keep the flap aligned over the second opening for quick and efficient reclosing. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 9 and 13 of U.S. Patent No. 10,543,970 in view of Dierl and Gehrke. 
The U.S. Patent (‘970) recites all the limitations of claims 1-4 except the outer layer being an OPP layer, the inner layer being a PET layer, and the scoring of the outer layer being achieved by laser scoring. 
Dierl teaches an analogous laminate for use in forming a resealable packaging structure, wherein the laminate includes an outer layer and an inner layer. Dierl further teaches that it is known in the prior art to form the outer layer of oriented polypropylene or polyethylene terephthalate and the inner layer of oriented polypropylene or polyethylene terephthalate (paragraph 6). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to form the outer layer of oriented polypropylene and the inner layer of polyethylene terephthalate, as taught by Dierl, as they have been shown in the prior art to be known materials for forming a laminate and as it has been held to be within the general skill of a worker in 
Gehrke teaches a packaging structure including an easy-open feature formed by weakening an outer layer of the packaging structure and further teaches that it is known in the prior art to weaken the outer layer of the packaging structure by laser scoring (column 3 lines 1-8, column 3 lines 22-33 and FIG. 1).Accordingly, it would have been obvious and well within the level of ordinary skill in the art at the time the invention was made to score the outer layer by laser scoring, as taught by Gehrke, as scoring or cutting a material via a laser to define a pre-cut or pre-formed line of weakness is well known in the prior art and thus, would have yielded obvious, predictable and expected results to one having ordinary skill in the art. 
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINA K ATTEL/Examiner, Art Unit 3734     

/JES F PASCUA/Primary Examiner, Art Unit 3734